         Case 6:20-cv-01192-KGG Document 28 Filed 02/08/21 Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS
                                 WICHITA DIVISION

 JAYDEN JOHNSON,

        Plaintiff,
 v.                                                  Case No. CIV-20-1192

 ABRAHAM PETERS,
                                                     JURY TRIAL DEMANDED
        Defendant.




         PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT
                        AND BRIEF IN SUPPORT

       Pursuant to Fed. R. Civ. P. 56, Plaintiff, Jayden Johnson, (“Johnson”) moves the Court

for an Order granting partial summary judgment as to the liability of Defendant for breach of

contract/warranty asserted against Defendant in Johnson’s Complaint [Doc. No. 1]. Johnson

seeks summary judgement only as to Defendant’s liability for breach of contract/warranty,

reserving the determination on (i) Plaintiff’s fraud claim, (ii) the amount of damages incurred by

Plaintiff, and (iii) punitive damages, for trial. In support of his Motion, Johnson submits the

following brief.

                                    BRIEF IN SUPPORT

                                   I.      INTRODUCTION.

       In February 2020, Johnson contacted Defendant regarding the sale of a 2007 Peterbilt 379

truck (the “Truck”) that Defendant advertised as having a “completely rebuilt motor.” After

Defendant made additional representations about the condition of the Truck and promised to

furnish documentation in support thereof, Johnson agreed to purchase the Truck from the
            Case 6:20-cv-01192-KGG Document 28 Filed 02/08/21 Page 2 of 8




Defendant. Shortly thereafter, it became apparent that Defendant had falsely misrepresented the

condition of the Truck to Johnson in order to induce the sale. Johnson filed this lawsuit seeking

relief for Defendant’s breach of contract/warranty and fraudulent misrepresentations. After

Defendant failed to respond to Johnson’s Interrogatories and Requests for Production, this Court

granted Johnson’s Motion to Compel, in which the Court “deemed admitted” all of Johnson’s

Requests for Admissions. Given the following undisputed material facts, partial summary

judgment is appropriate.

                  II.      STATEMENT OF UNDISPUTED MATERIAL FACTS

       1.       In February 2020, Defendant advertised a 2007 Peterbilt 379 truck (the “Truck”)

for sale on his son’s facebook page and represented that it had a “completely rebuilt motor.”




                                                2
            Case 6:20-cv-01192-KGG Document 28 Filed 02/08/21 Page 3 of 8




(See Ex. A, Johnson Affidavit; Ex. B, Plaintiff’s Request for Admission No. 5; Ex. C, Order on

Motion to Compel and Show Cause Order Regarding Third-Party Subpoena [Doc. #23] at 2

“Further, the Requests for Admission served by Plaintiff on Defendant are deemed admitted.”).

       2.       Johnson saw Defendant’s advertisement and contacted Defendant about the

Truck. (See Ex. A, Johnson Affidavit).

       3.       Johnson explained to Defendant that he was going to use the Truck for the

commercial transportation of livestock across the United States. (See Ex. A, Johnson Affidavit;

Ex. B, Plaintiff’s Request for Admission No. 6; Ex. C, Order on Motion to Compel and Show

Cause Order Regarding Third-Party Subpoena [Doc. #23] at 2 “Further, the Requests for

Admission served by Plaintiff on Defendant are deemed admitted.”).

       4.       Defendant told Johnson that the Truck’s engine had recently been rebuilt and had

less than 150,000 miles on the rebuild. (See Ex. A, Johnson Affidavit; Ex. B, Plaintiff’s Request

for Admission Nos. 7 and 9; Ex. C, Order on Motion to Compel and Show Cause Order

Regarding Third-Party Subpoena [Doc. #23] at 2 “Further, the Requests for Admission served by

Plaintiff on Defendant are deemed admitted.”).

       5.       Johnson asked Defendant for the paperwork on the rebuild and Defendant

promised Johnson that he would get him the receipts. (See Ex. A, Johnson Affidavit; Ex. B,

Plaintiff’s Request for Admission Nos. 10-11; Ex. C, Order on Motion to Compel and Show

Cause Order Regarding Third-Party Subpoena [Doc. #23] at 2 “Further, the Requests for

Admission served by Plaintiff on Defendant are deemed admitted.”).

       6.       In reliance on Defendant’s representations, assurances and promises regarding the

nature and condition of the Truck, Johnson purchased the Truck from Defendant by wiring




                                                3
             Case 6:20-cv-01192-KGG Document 28 Filed 02/08/21 Page 4 of 8




Defendant $58,000 and receiving in exchange the title to the Truck. (See Ex. A, Johnson

Affidavit).

        7.       Contrary to Defendant’s representations to Johnson, the engine in the Truck had

not been rebuilt. (See Ex. B, Plaintiff’s Request for Admission No. 8; Ex. C, Order on Motion to

Compel and Show Cause Order Regarding Third-Party Subpoena [Doc. #23] at 2 “Further, the

Requests for Admission served by Plaintiff on Defendant are deemed admitted.”).

        8.       Shortly after Johnson began operating the Truck, the Truck broke down and

required substantial repairs. When these repairs were performed, Johnson discovered that the

Truck’s engine had not been rebuilt. (See Ex. A, Johnson Affidavit).

                             III.    ARGUMENT & AUTHORITIES.

   A.        Summary Judgment Standard.

        Summary judgment is appropriate if the moving party demonstrates that there is “no

genuine issue as to any material fact and that the movant is entitled to judgement as a matter of

law.” Fed. R. Civ. P. 56(c)(2). Although the facts are to be viewed in the light most favorable to

the non-moving party, the non-moving party must “do more than simply show there is some

metaphysical doubt as to the material facts.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,

475 U.S. 574, 586-87 (1986). If the non-moving party fails to put forth any evidentiary material

that creates a dispute of material fact, summary judgment should be granted. Celotex Corp. v.

Catrett, 477 U.S. 317, 322, 106 S. Ct. 2548, 2552, (1986).

   B.    The Undisputed Facts Show that Defendant is Liable to Johnson for Breach of
         Contract/Warranty.

        The undisputed facts establish that Johnson is entitled to partial summary judgment

against Defendant for liability on Johnson’s claims for breach of contract/warranty. The elements

of a breach of contract claim are: (1) the existence of a contract between the parties; (2)


                                                4
         Case 6:20-cv-01192-KGG Document 28 Filed 02/08/21 Page 5 of 8




sufficient consideration to support the contract; (3) the plaintiff's performance or willingness to

perform in compliance with the contract; (4) the defendant's breach of the contract; and (5)

damages to the plaintiff caused by the breach. Commercial Credit Corp. v. Harris, 212 Kan.

310, 313, 510 P.2d 1322, 1325 (1973); PIK Civ. 4th 124.01. Under Kansas’ version of the

Uniform Commercial Code, the seller creates an express warranty in the following

circumstances: (a) Any affirmation of fact or promise made by the seller to the buyer which

relates to the goods and becomes part of the basis of the bargain creates an express warranty that

the goods shall conform to the affirmation or promise. (b) Any description of the goods which is

made part of the basis of the bargain creates an express warranty that the goods shall conform to

the description. K.S.A. § 84-2-313(1)(a), (b). The creation of an express warranty does not

require that the seller use formal words such as “warrant” or “guarantee” or that he have a

specific intention to make a warranty. K.S.A. § 84-2-313(2). Nor does it matter “[t]he precise

time when words of description or affirmation are made.” K.S.A. § 84-2-313 cmt. 7.

       Courts have found separate claims for breach of contract and breach of warranty to be

redundant when the supporting allegations are identical. See e.g. Lohmann & Rauscher, Inc. v.

YKK (U.S.A.) Inc., 477 F. Supp. 2d 1147, 1153 (D. Kan. 2007) (Court granted summary

judgment on breach of contract claim where allegations were identical to breach of warranty

under the Uniform Commercial Code); Suhr v. Aqua Haven, LLC, 11-1165-EFM, 2013 WL

3778928, at *5 (D. Kan. July 18, 2013) (“Plaintiffs’ breach of contract claims are duplicative of,

and are therefore consumed by, Plaintiffs’ breach of warranty claims under the Uniform

Commercial Code.”); Robison Farms, Inc. v. ADM Alliance Nutrition, Inc., No. 05-4089-KGS,

2007 WL 2875132, at *17 (D. Kan. Sept. 29, 2007) (Court stated breach of contract claim was

actually claim for breach of express warranty). Thus, establishing liability for breach of an



                                                5
         Case 6:20-cv-01192-KGG Document 28 Filed 02/08/21 Page 6 of 8




express warranty generally encompasses and requires the same allegations and determinations as

a claim for breach of contract.

       In Adrian v. Elmer, 178 Kan. 242, 243, 284 P.2d 599, 601 (1955), the Supreme Court of

Kansas reviewed a similar claim for breach of warranty based upon false representations of a

seller, where a bull was purchased for the “express and only purpose of covering registered cows

and getting calves therefrom[].” The seller represented, promised, and warranted that the bull

was a “sound, healthy bull, perfect in all parts” among other statements about the bull’s ability to

breed that eventually induced the buyer to purchase the bull. Id. at 243. Despite the seller’s

numerous assurances, the bull was found to be almost completely barren and valueless as to the

purposes for which it was purchased. Id. The Court considered the general rule, whereby,

“[a]ny direct and positive affirmation of a matter of fact, as distinguished from the mere matter

of opinion or judgment, made by the seller during the negotiations and as a part of the contract,

designed or intended by the seller to induce the purchaser to buy, and actually relied upon by the

purchaser in making the purchase will be deemed to be a warranty.” Id. at 245 (quoting Eden v.

Vloedman, 202 Okla. 462, 463, 214 P.2d 930, 933. With this in mind, the Court found that the

seller’s representations as to the qualities and capabilities of the bull constituted an express

warranty, and “amounted to more than mere statements of opinion.” Id. at 246.

       The same conclusion must be found in this case. Here, the undisputed facts establish that

Defendant and Johnson entered into a contract for the sale and purchase of the Truck. As part of

the basis for the bargain, Defendant made express representations and warranties concerning the

description and condition of the Truck. (Undisputed Facts 1 and 4). Defendant knew Johnson

intended to use the Truck for commercial transportation of livestock across the nation.

(Undisputed Fact 4). Defendant’s affirmative statements of fact about the completely rebuilt



                                                 6
         Case 6:20-cv-01192-KGG Document 28 Filed 02/08/21 Page 7 of 8




engine, mileage, and existence of supporting documentation, induced Johnson to purchase the

Truck. (Undisputed Facts 4, 5, and 6). Johnson wired $58,000 to the Defendant, and in return,

Defendant delivered title to the Truck. (Undisputed Fact 6). Shortly thereafter, Johnson began

operating the Truck only to discover that the Truck’s engine had not been rebuilt as warranted.

(Undisputed Fact 7). Because it is undisputed that the Truck did not conform to Defendant’s

express warranties, particularly with respect to the Truck’s engine—which like the bull in Adrian

v. Elmer could not perform as promised—Defendant breached the contract. As a result of

Defendant’s breach of express warranty, Johnson substantial damages making repairs to the

Truck’s engine. Accordingly, there are no material facts in dispute as to Defendant’s liability for

breach of contract/warranty, and summary judgment is appropriate.

                                      IV.     CONCLUSION.

       For the reasons set forth above, Johnson respectfully requests that the Court enter an

Order granting partial summary judgment for Johnson against Defendant as to liability for breach

of contract/warranty, leaving only the determination on (i) Plaintiff’s fraud claim, (ii) the amount

of damages incurred by Plaintiff, and (iii) punitive damages, for trial.

       Respectfully submitted this 8th day of February, 2021.


                                              /s/Steven E. Ward
                                              Steven E. Ward Kan. #17066
                                              McAfee & Taft A Professional Corporation
                                              4050 South Fairview Avenue
                                              Springfield, Missouri 65807
                                              Telephone: (417) 409-6090
                                              Telecopier: (417) 409-6055
                                              steve.ward@mcafeetaft.com

                                              and




                                                  7
         Case 6:20-cv-01192-KGG Document 28 Filed 02/08/21 Page 8 of 8




                                             Jeff L. Todd, Esq. Admitted Pro Hac Vice
                                             McAfee & Taft A Professional Corporation
                                             Tenth Floor, Two Leadership Square
                                             211 N. Robinson
                                             Oklahoma City, Oklahoma 73102
                                             (405) 235-9621
                                             (40) 235-0439 (fax)
                                             jeff.todd@mcafeetaft.com

                                             ATTORNEYS FOR PLAINTIFF

                                   CERTIFICATE OF SERVICE

        I hereby certify that on February 8, 2021, the attached document was transmitted via
electronic mail to:

                                     J. Scott Koksal
                                     Lindner & Marquez
                                     505 N. 6th
                                     Garden City, KS 67846
                                     (620) 275-9193
                                     scott@lmandk.com
                                     Attorneys for Defendant




                                             /s/Stephen E. Ward




                                                8
